

Execution Version        


Confidential Materials omitted and filed with the
Securities and Exchange Commission. Double asterisks denote omissions.


Exhibit 10.3



SPK-9001 MANUFACTURE AND SUPPLY AGREEMENT
This SPK-9001 MANUFACTURE AND SUPPLY AGREEMENT (this “Agreement”) is made as of
February 16, 2018 (the “Effective Date”), by and between Pfizer Inc., a
corporation organized and existing under the laws of the State of Delaware, with
offices at 235 East 42nd Street, New York, New York 10017 (“Customer”), Spark
Therapeutics, Inc., a corporation organized and existing under the laws of the
State of Delaware, with offices at 3737 Market Street, Suite 1300, Philadelphia,
Pennsylvania 19104 (“Supplier”). Customer and Supplier may be referred to herein
individually as a “Party” and collectively as the “Parties”.
WHEREAS, Customer and Supplier are Parties to a License Agreement, dated as of
December 6, 2014, as amended from time to time (the “License Agreement”), under
which Supplier licensed and Customer acquired and received certain rights in the
Compounds and Licensed Products as further defined in that License Agreement;
and
WHEREAS, Customer desires to obtain the Product Deliverable (as defined below)
for use in the Manufacture of certain Licensed Product and Supplier desires to
provide Customer with such Product, in accordance with the terms and conditions
set forth in this Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants expressed
herein, and intending to be legally bound thereby, the Parties hereby agree as
follows:
1. DEFINITIONS
Terms defined in the preamble of and elsewhere in this Agreement have the
meanings set forth therein, capitalized terms not otherwise defined herein shall
have the meaning given to such terms in the License Agreement, and the following
terms have the meanings set forth below:
1.1
“Batch” means an initiation and completion of a discrete batch of Product that
is intended to be of uniform character and quality, within specified limits, and
is produced from a single cell bank vial and cultured into weekly sublots, but
not exceeding its cell age limit.

1.2
“Current Good Manufacturing Practices” or “cGMP” all applicable standards and
Relevant Laws relating to Manufacturing practices for products (including
ingredients, testing, storage, handling, intermediates) promulgated by the U.S.
Food and Drug Administration and any other U.S. or EU Governmental Authority
(including EU or member state level) having jurisdiction, including, but not
limited to, standards in the form of Relevant Laws, guidelines, advisory
opinions and compliance policy guides, and current interpretations of the
applicable authority or agency thereof (as applicable to pharmaceutical and
biological products and ingredients), as the same may be updated, supplemented
or amended from time to time, in each case as applicable to the Product
Deliverable and the Facility, taking



Page 1 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


into account the stage of development of the Product.
1.3
“Facility” means Suite Two and the solution preparation area of Supplier’s
Manufacturing facility located at 3737 Market Street, Philadelphia, PA, used by
Supplier in the Manufacture of Product.

1.4
“Interim Release” has the meaning set forth in Schedule A.

1.5
“Manufacturing Committee” has the meaning set forth in Section 2.3.

1.6
“Manufacturing Start Date” has the meaning set forth in Schedule A.

1.7
“Minimum Product Deliverable Volume” has the meaning set forth in Schedule A.

1.8
“Non-Complying Product” has the meaning set forth in Section 4.4(b).

1.9
“Personnel” means all employees of Supplier and its Affiliates that perform
services pursuant to this Agreement.

1.10
“Process 2 Product” has the meaning set forth in Schedule D.

1.11
“Product” means SPARK-9001 bulk drug substance Manufactured by Supplier, as more
particularly described in the Specifications.

1.12
“Product Deliverable” means one Batch of Product, as more particularly described
in Schedule A.

1.13
“Product Materials” means all raw materials, packaging materials, other
materials and components needed for Manufacturing the Product Deliverable.

1.14
“Records” means any books, documents, accounting procedures and practices and
other data, in the form that Supplier maintains such information, of all matters
relating to Supplier’s performance of its obligations under this Agreement that
enable Supplier to demonstrate compliance with such obligations, including
Supplier’s compliance with Relevant Laws provided Supplier documents all data
generated in Records and attests to verification of such Records to Customer as
reasonably requested by Customer.

1.15
“Relevant Law” means any applicable law, statute, rule, regulation, order,
judgment, or ordinance of any [**], the applicability of which to the Product,
in each case, may vary depending on the stage of development of the Product and
other relevant factors.

1.16
“Second Payment” has the meaning set forth in Schedule A.

1.17
“Specifications” means those performance standards required by Customer as
described in Schedule B.

1.18
“Supplier Release” has the meaning set forth in Schedule A.



Page 2 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


2.     SUPPLY OF THE DEVELOPMENT SUPPLIES
2.1
Product.

Pursuant the terms of this Agreement, Supplier shall Manufacture and deliver,
and Customer shall purchase, the Product Deliverable.
2.2
Supply; Delivery; and Acceptance.

a)
Supply. Supplier shall make available at all times until Interim Release the
Manufacturing capacity at Supplier’s Facility necessary to Manufacture the
Product Deliverable. Supplier shall Manufacture the Product Deliverable in
accordance with the Specifications, applicable cGMPs and Relevant Laws. Supplier
will also send to Customer any agreed upon samples for Customer analytics as set
forth in Schedule A.

b)
Shipping. Upon the Manufacture of the Product Deliverable (or as applicable
analytical samples at any time, for clarity including before Interim Release,
pursuant to Schedule A), Supplier will release the Product Deliverable (or as
applicable analytical samples) to Customer’s designated carrier for Interim
Release to [**] (or, in the case of analytical samples, as applicable, to
Customer or the applicable designee of Customer) on an Ex Works (Incoterms 2010)
Supplier’s dock basis.

c)
Title. Title to Product Deliverable (or analytical samples) and risk of loss or
damage shall pass to Customer when the Product Deliverable (or analytical
samples) is released pursuant to Section 2.2(b) above.

d)
Acceptance of Batch Procedures. Upon Interim Release, Customer will inspect the
Product Deliverable and confirm that the quantity of Product Deliverable
released by Supplier matches the quantity of Product Deliverable which was to be
delivered.

2.3
Manufacturing Committee.

The Parties will establish a manufacturing committee (the “Manufacturing
Committee”) to oversee all activities relating to Manufacturing of the Product
Deliverable. The Manufacturing Committee shall be composed of representatives
from each Party in the following areas of expertise: (i) alliance
management/project management, (ii) quality control/analytical development,
(iii) Manufacturing / bioprocess development and (iv) quality assurance. The
Manufacturing Committee will meet and manage the project schedule set forth in
Schedule A.
2.4
Timing of the Supply of Product Deliverable.

Notwithstanding anything to the contrary herein, the Manufacturing Start Date
and the outside date for Supplier Release are firm. Supplier agrees to use its
Commercially Reasonable Efforts to start the Manufacture of the Batch by the
Manufacturing Start Date, complete the Manufacture of the Product Deliverable,
enable shipment of the Product


Page 3 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Deliverable to [**], and provide the Customer with the analytical results of the
Product Deliverable by the dates set forth in Schedule A. In addition, the
Parties acknowledge that the dates set forth in Schedule A for determining
Customer's obligation to pay the Second Payment are intended to be firm dates.
3.     PRICE AND PAYMENT
3.1
Price.

Customer shall purchase the Product Deliverable from Supplier at the Price and
in accordance with the terms of this Agreement, wherein “Price” shall have the
meaning set forth in Schedule A.
3.2
Taxes.

The Price includes all taxes except such sales and use taxes which Supplier is
required by Relevant Law to collect from Customer. Such taxes, if any, will be
separately stated in Supplier's invoice and will be paid by Customer to Supplier
unless Customer provides evidence of an exemption to Supplier. Supplier shall be
solely responsible for the timely payment of all such taxes to the applicable
taxing authority, and Supplier shall pay (without reimbursement by Customer),
and shall hold Customer harmless from and against, any penalties, interest or
additional taxes that may be levied or assessed as a result of the failure or
delay of Supplier to pay any such taxes.
4.     MANUFACTURING STANDARDS AND QUALITY ASSURANCE.
4.1
Quality Agreement.

The Parties agree to comply with the requirements and provisions set forth in
the Quality Agreement attached hereto as Schedule C and made a part hereof. In
the event of a conflict between the terms of the Quality Agreement and the terms
of this Agreement, the terms of this Agreement shall prevail except with respect
to final disposition of the Product Deliverable as set forth in the Quality
Agreement, unless the Parties explicitly specify in the Quality Agreement that a
particular provision of the Quality Agreement is to control over a particular
provision in this Agreement.
4.2
Requests for Information.

Subject to Section 8.1, Supplier, at no cost to Customer, shall provide Records
relating to the Manufacture of the Product Deliverable, as reasonably requested
by Customer, to assist Customer in its preparation for subsequent EOP2 Meetings,
its preparation of any filings with a Regulatory Authority relating to the
Compound or Licensed Product and its preparation for or of any other meeting or
communication with any Regulatory Authority relating to the Compound or Licensed
Product.
4.3
Quality Tests and Checks.



Page 4 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Supplier shall perform all raw material, in-process, and bulk finished product
tests substantially consistent with those same tests performed for the Process 2
Product made by Supplier in 2016, and checks required to assure the quality of
the Product Deliverable and any tests or checks required by the Quality
Agreement and Relevant Laws. Supplier is responsible for obtaining inventory for
these tests and is also responsible for providing all necessary technical,
quality and operational resources. All tests and test results shall be
performed, documented and summarized by Supplier in accordance with the Quality
Agreement, Customer’s reasonable instructions and Relevant Laws.
4.4
Non-Complying Product.

a)
Supplier shall use the same or similar source of Product Materials as used in
the Process 2 Product made by Supplier in 2016, including GMP-sourced grade
plasmids from [**] in the Manufacture of the Product Deliverable; provided any
changes in source from those used in the Manufacture of Process 2 Product in
2016, with the exception of plasmids – the source of which will not change, have
been appropriately documented and managed under Supplier’s change management and
vendor or supplier qualification programs.

b)
Supplier shall not release any Product Deliverable for shipment to Customer
that, at the time of such shipment, does not conform to the Specifications,
Relevant Law and all warranties and requirements set forth in this Agreement
including the Quality Agreement (“Non-Complying Product”), without the prior
written approval of Customer.

c)
Supplier shall quarantine and properly tag all Non-Complying Product. Supplier
shall promptly submit to Customer a report detailing the nature of such
non-compliance, including the investigation and testing done and Supplier’s
recommended disposition. Supplier shall provide any additional information
regarding such Non-Complying Product as may reasonably be requested by Customer.
Customer shall have the final determination as to whether or not the Product
Deliverable complies with the Specifications, provided that if Customer
determines that the Product complies with the Specifications after Supplier’s
delivery of a report detailing non-compliance as required by this Section
4.4(c), Customer may not thereafter reject the Product Deliverable after
Supplier Release and Supplier shall have no indemnity obligation or other
liability, under Section 4.4(e) or otherwise, with respect to such Product
Deliverable.

d)
All Non-Complying Product and all Product Materials that are not able to be used
in the Manufacture of the Product Deliverable, shall be removed (if applicable)
and disposed of by Supplier in a manner reasonably intended to prevent theft, in
accordance with all Relevant Laws and as reasonably approved in advance by
Customer (such disposal cost to be at the expense of Supplier). Subject to
Section 8.1, Supplier shall make all documentation relating to such disposition
available to Customer upon Customer’s reasonable request. Supplier shall not
sell for salvage or for any other purpose any Non-Complying Product, without the
prior written



Page 5 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


approval of Customer. Supplier shall render all Non-Complying Product unusable
prior to disposal.
e)
Supplier shall indemnify, defend and hold harmless the Pfizer Indemnified
Parties from and against any and all Liabilities that the Pfizer Indemnified
Party may be required to pay to one or more Third Parties in respect of claims
resulting from or arising out of the Manufacture of the Product Deliverable or
Customer’s use of the Product Deliverable to the extent such Liability arises as
a result of (i) such Product Deliverable being Non-Complying Product or (ii) any
other manufacturing defect in the Product Deliverable. The foregoing indemnity
shall be Customer’s sole remedy, and Supplier’s sole indemnification obligation
with respect to the Product Deliverable provided hereunder, including any
Non-Complying Product.

4.5
Diversion Issues.

Supplier shall promptly notify Customer if at any time Supplier believes that
any Product Deliverable has been lost or stolen, or any Product Deliverable has
been rendered unsalable.
4.6
Segregation of Restricted Compounds.

Supplier shall not use any equipment, dedicated change parts, molds or tooling
that are used to Manufacture the Product Deliverable to Manufacture other
products containing any of the following compounds: (i) androgens, estrogens and
progestin or (ii) herbicides, pesticides, rodenticides, agrochemicals,
penicillin, cephalosporin, and beta lactams. Supplier shall not Manufacture any
penicillins, cephalosporins or beta lactams in the same Facility as the Product
Deliverable.
5.     REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1
Product Deliverable.

Supplier represents, warrants and covenants to Customer that the Product
Deliverable supplied by Supplier to Customer under this Agreement: (i) shall be
Manufactured, packaged, labeled, handled, stored and shipped in compliance with
all Relevant Laws including, without limitation, cGMPs and in accordance with
the Quality Agreement and this Agreement; (ii) shall be Manufactured, packaged,
labeled, handled, stored and shipped in accordance with, and shall conform to,
the Specifications; (iii) shall not be adulterated or misbranded within the
meaning of Sections 501 and 502, respectively, of the U.S. Federal Food, Drug,
and Cosmetic Act and any other Relevant Laws; and (iv) shall be free from
defects in material and workmanship.
5.2
Facility.

Supplier represents, warrants and covenants to Customer that the Facility and
all equipment utilized in the Manufacture and supply of Product Deliverable
hereunder by Supplier shall, during the Term of this Agreement, be maintained in
good operating condition and shall be


Page 6 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


maintained and operated in accordance with all Relevant Laws and that the
appropriate controls are in place, including precautions against release of
biologically active materials, to assure safe Manufacture and transport of all
Product Deliverable and Product Materials throughout the supply chain.
5.3
Title to Product Deliverable.

Supplier represents, warrants and covenants to Customer that Supplier has good
title to all Product Deliverable supplied to Customer pursuant to this Agreement
and shall pass such title to the Product Deliverable at the time of delivery to
Customer free and clear of any security interests, liens, or other encumbrances.
5.4
Compliance with Laws.

(a)
Supplier represents, warrants and covenants to Customer that Supplier is in
compliance and shall continue to comply, and shall cause its Personnel to
comply, with all Applicable Law, except for GMP compliance, which shall be
governed by Relevant Laws, and Supplier has and shall continue to have, and
shall cause its Personnel to have, all professional licenses, consents,
authorizations, permits, and certificates, and shall have and shall cause
Supplier’s Personnel to have completed all registrations or made such
notifications as required by Relevant Law for its performance of this Agreement.

(b)
Customer is an equal opportunity employer and federal contractor. Consequently,
the Parties agree that, as applicable, they will abide by the requirements of
Executive Order 11246, 41 CFR 60-1.4(a); the Vietnam Era Veterans’ Readjustment
Assistance Act, 41 CFR 60-300.5(a); and Section 503 of the Rehabilitation Act of
1973, 41 CFR 60-741.5(a), and that these laws are incorporated herein by
reference. These regulations prohibit discrimination against qualified
individuals based on their status as protected veterans or individuals with
disabilities, and prohibit discrimination against all individuals based on their
race, color, religion, sex, sexual orientation, gender identity, or national
origin. These regulations require that covered prime contractors and
subcontractors take affirmative action to employ and advance in employment
individuals without regard to race, color, religion, sex, sexual orientation,
gender identity, national origin, protected veteran status or disability. The
Parties also agree that, as applicable, they will abide by the requirements of
Executive Order 13496 (29 CFR Part 471, Appendix A to Subpart A), relating to
the notice of employee rights under federal labor laws.

(c)    Supplier further represents, warrants and covenants to Customer that:
i.
with respect to any Product Deliverable, payments or services provided under
this Agreement, it has not taken and will not during the Term take any action
directly or indirectly to offer, promise or pay, or authorize the offer or
payment of, any money or anything of value in order to improperly or corruptly
seek



Page 7 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


to influence any Government Official or any other person in order to gain an
improper advantage, and has not accepted, and will not accept in the future such
payment;
ii.
it complies with the laws and regulations of the countries where it operates,
including anti-bribery and anti-corruption laws, accounting and record keeping
laws, and laws relating to interactions with healthcare professionals or
healthcare providers and Government Officials;

iii.
to its knowledge, it and each of its Affiliates has been and will, for the Term,
be in compliance with all applicable global trade laws, including those related
to import controls, export controls or economic sanctions, and it will cause
each of its Affiliates to remain in compliance with the same during the Term;

iv.
to its knowledge, except to the extent permissible under United States Law,
neither it nor any of its Affiliates has, on its own behalf or in acting on
behalf of any other Person, directly or indirectly engaged with, and will not
for the Term, directly or indirectly engage in any transactions, or otherwise
deal with, any country or Person targeted by United States, European Union,
United Kingdom or other relevant economic sanctions laws in connection with any
activities related to the Party’s interaction with the other Party, including
those contemplated under this Agreement; and

v.
it is, as between the Parties, solely responsible to ensure such compliance by
it and its Affiliates.

5.5
Claims and Conditions.

Supplier represents and warrants to Customer that as of the Effective Date,
there is no pending or threatened governmental enforcement action or material
private claim against Supplier, or any environmental conditions, events or
circumstances that are reasonably likely to limit, impede or otherwise
jeopardize the Supplier’s ability to meet its obligations under this Agreement.
5.6
Safety.

Supplier shall be responsible for the health and safety of its Personnel while
present at the Facility. Supplier shall comply with all Relevant Laws relating
to health and safety.
5.7
Responsible Supply Chain.

Supplier covenants that it will perform its obligations under this Agreement in
a manner consistent with all of the Pharmaceutical Industry Principles for
Responsible Supply Chain Management, as codified as of the Effective Date at
http://www.pharmaceuticalsupplychain.org. In addition, Supplier has and will
continue to have a documented, comprehensive environmental policy which
addresses, among other things,


Page 8 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


its ongoing commitment to environmental protection, sustainability, pollution
prevention, waste reduction, and energy and water efficiency.
5.8
Restricted Parties.

Supplier is not designated as a Restricted Party (as defined below). Supplier
has not and will not use, in any capacity in the performance of this Agreement,
the services of any person who has been designated as a Restricted Party.
Supplier will immediately notify Customer in the event that Supplier or any of
its Personnel becomes designated as a Restricted Party during the Term of this
Agreement. As used herein, “Restricted Party” means any individual or entity on
any of the following lists: the Specially Designated Nationals and Blocked
Persons List, Foreign Sanctions Evaders List, and the Sectoral Sanctions
Identifications List, as administered by the U.S. Department of the Treasury
Office of Foreign Assets Control; the U.S. Denied Persons List, the U.S. Entity
List, and the U.S. Unverified List, all administered by the U.S. Department of
Commerce the List of Excluded Individuals / Entities, as published by the U.S.
Health and Human Services – Office of Inspector General; any lists of prohibited
or debarred parties established under the U.S. Federal Food Drug and Cosmetic
Act; and the list of persons and entities suspended or debarred from contracting
with the U.S. government. Subject to the foregoing, Supplier shall be free to
use the services of any person or the entity(s) set forth on Schedule C who will
perform testing of the Product Deliverable on behalf of Supplier.
5.9
Mutual Responsibilities and Warranties.

Each of Supplier and Customer hereby represents and warrants to the other Party,
as of the Effective Date, that:
a)
It is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization;

b)
the execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite action under the provisions of its charter,
bylaws and other organizational documents, and does not require any action or
approval by any of its shareholders or other holders of its voting securities or
voting interests;

c)
it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

d)
this Agreement has been duly executed and is a legal, valid and binding
obligation on such Party, enforceable against such Party in accordance with its
terms; and

e)
the execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of or default under any Binding Obligation existing
as of the Effective Date.



Page 9 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


5.10
Information Necessary for Compliance with Applicable Laws.

Supplier acknowledges that Customer, as a regulated multi-national company, is
subject to various governmental and regulatory compliance requirements.
Accordingly, subject to Section 8.1, Supplier agrees that in order to allow
Customer to comply with Applicable Laws it shall provide Customer with
information (for clarity, excluding Records which would be provided pursuant to
Section 4.2) regarding Supplier and its operations with respect to the Product
Deliverable to Customer upon Customer’s written request and at Customer’s cost.
6.     TERM
6.1
Term.

This Agreement is entered into as of the Effective Date and shall remain in
effect until the date that is thirty (30) days after Supplier Release (the
“Term”) unless terminated earlier as provided herein.
7.     TERMINATION
7.1
Termination for Cause.

Either Party may terminate this Agreement immediately upon written notice to the
other Party in the event of a material breach by the other Party of any term of
this Agreement which material breach remains uncured for [**] following written
notice to such breaching Party of such material breach, provided that in the
case of a breach related to non-payment of amounts disputed in good faith the
running of such cure period shall be tolled until such dispute is resolved, but,
for the avoidance of doubt, not with respect to the non-payment of amounts that
are not disputed in good faith (e.g., if a portion of a payment amount is not
subject to good faith dispute, that portion must be paid within the applicable
cure period in order to avoid termination, and the running of such cure period
shall not be tolled as to such portion). Notwithstanding the foregoing, if such
material breach, by its nature, cannot be cured, the non-breaching Party may
terminate this Agreement immediately upon written notice to the breaching Party.
7.2
Termination for Insolvency.

In the event that a Party hereto experiences a Bankruptcy Event (such Party, the
“Insolvent Party”); then the Insolvent Party shall immediately notify the other
Party of such Bankruptcy Event and such other Party shall be entitled to: (a)
terminate this Agreement for cause immediately upon written notice to the
Insolvent Party; or (b) request that the Insolvent Party or its successor
provide adequate assurances of continued and future performance in form and
substance reasonably acceptable to such other Party, which shall be provided by
the Insolvent Party within [**] of such request, and the other Party may
terminate this Agreement for cause immediately upon written notice to the
Insolvent Party in the event


Page 10 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


that the Insolvent Party fails to provide such assurances acceptable to the
other Party within such [**] period.
7.3
Termination for Breach of Anti-bribery/Anti-Corruption Representation or Global
Trade Representation.

Customer may terminate this Agreement effective immediately upon notice to
Supplier, if: (i) Supplier breaches any of the representations, warranties and
covenants set forth in Section 5.4(c), or (ii) Customer learns (a) that improper
payments are being or have been made or offered to Government Officials or any
other person by the Supplier or those acting on behalf of the Supplier with
respect to this Agreement, or (b) that the Supplier or those acting on behalf of
the Supplier with respect to this Agreement has accepted any payment, item, or
benefit, regardless of value, as an improper inducement to award, obtain or
retain business or otherwise gain or grant an improper business advantage from
or to any other person or entity. Further, in the event of such termination,
Supplier shall not be entitled to any further payment, regardless of any
activities undertaken or agreements with additional third parties entered into
by Supplier prior to such termination, and Supplier shall be liable for damages
or remedies as provided by this Agreement, at law or in equity.
7.4
Survival.

The termination or expiration of this Agreement shall not affect the survival
and continuing validity of Section 4.2, the last sentence of Section 4.4(c),
Section 4.4(e), Section 5.10, Article 8, any relevant definitions and any other
provision which is expressly or by implication intended to continue in force
after such termination or expiration.
8.     ADDITIONAL TERMS
8.1
Provision of Records.

Wherever Supplier is required by the terms of this Agreement to provide Records
or other information to Customer, the Parties agree that Supplier shall (i)
provide to Customer only such Records or other information actually in
Supplier’s possession at the time of request by Customer and (ii) provide to
Customer such Records or other information in the form that Supplier has such
Records or other information.
8.2
Intellectual Property.

All matters relating to intellectual property relating to or arising out of this
Agreement shall be governed by the terms and conditions set forth in Article 5
of the License Agreement, the terms of which are incorporated by reference
herein.
8.3
Limitation of Liability, Indemnification and Insurance.

All matters relating to limitation of liability, indemnification and insurance
relating to or arising out of this Agreement shall be governed by the terms and
conditions set forth in Article 9 of the License Agreement, the terms of which
are incorporated by reference herein.


Page 11 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


In addition, other than with respect to Supplier’s indemnity obligations under
Section 4.4(e) hereof and any liability due to fraud, gross negligence and
intentional misconduct, Supplier’s total liability to Customer under this
Agreement shall in no event exceed $[**] U.S. Dollars), provided that if
Customer Release occurs after [**], Supplier’s total liability to Customer under
this Agreement shall not exceed $[**] U.S. Dollars).
8.4
Confidentiality.

All matters relating to Confidential Information (as defined in the License
Agreement) disclosed under or relating to or pursuant to this Agreement or
arising out of this Agreement shall be governed by the terms and conditions set
forth in Article 6 of the License Agreement, the terms of which are incorporated
by reference herein.
8.5
Other Incorporations by Reference.

In addition to the provisions set forth above, the following Sections of the
License Agreement are incorporated by reference herein: 1.2 (Interpretation),
4.7 (Adverse Events and Safety Reporting), 10.1 (Assignment), 10.2 (Further
Actions), 10.3 (Force Majeure), 10.4 (Notices), 10.5 (Amendment), 10.6 (Waiver),
10.7 (Severability), 10.8 (Export Control), 10.9 (Dispute Resolution), 10.10
(Governing Law), 10.11 (Jurisdiction), 10.12 (No Jury Trial), 10.13 (Entire
Agreement), 10.14 (Independent Contractors), 10.17 (Headings) and 10.18
(Counterparts), wherein all references to the License Agreement in said sections
are understood to be references to this Agreement.


[remainder of page left intentionally blank]


Page 12 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.


SPARK THERAPEUTICS, INC.






PFIZER INC.






By:/s/ Jeffrey D. Marrazzo   


By: /s/ Paul Levesque   
Name: Jeffrey D. Marrazzo   


Name: Paul Levesque   
Title: Chief Executive Officer   
Title: RD Global President   





Page 13 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------




Execution Version        


SCHEDULE A    

STATEMENT OF WORK
Description of Services:


Supplier shall Manufacture the Product Deliverable for the potential treatment
of hemophilia B for clinical trial supply purpose in accordance with the terms
and conditions set forth in this Agreement including the Quality Agreement.




Scope; Activities, Tasks:


Supplier shall deliver materials and documentation capable of supporting
regulatory submission, example activities including (a) Manufacture of [**],
“Minimum Product Deliverable Volume”) and (b) [**].




Manufacturing Committee Meetings:


Supplier will participate in mutually scheduled Manufacturing Committee
meetings. At each meeting the Manufacturing Committee will have a [**]. The
Manufacturing Committee may, [**]. Frequency of Manufacturing Committee meetings
[**]. In addition, [**], Supplier will [**]. For the avoidance of doubt, the
Manufacturing Committee shall [**].




Additional Requirements:


Supplier shall work with Customer to meet the following requirements
(“Additional Requirements”), it being agreed that [**] shall have final decision
making authority except with respect to [**], for which [**] shall have the
final decision making authority, provided in all cases final decision making is
subject to the reasonable objections of the non-decision making party.


1.
Completion of Customer Quality review and approval of Master Batch Records
(MBRs) for Process 2 Product.

2.
Completion of Customer review and approval of QC Sample Transfer Plan.



Customer acknowledges that any delay on its part beyond the requested response
date provided by Supplier with respect to Customer’s review and approval may
cause a corresponding delay with respect to Supplier’s Manufacture or delivery
of the Product Deliverable. Notwithstanding anything to the contrary in this
Agreement, provided that Customer’s delay is not caused by Supplier, Supplier
shall have no liability to Customer for such delay, and the amount of the Second
Payment shall not be reduced, in the event that such a delay on Customer’s part
causes a corresponding delay in Supplier Release.


Page 14 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        






Schedule; Deliverables:


Firm Schedule:


 
Objective
No later than:
 
A.
[**]
[**]
 
B.
[**]
[**]
[**]





Page 15 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Key Activities/Milestones:
 
Milestone
Target Completion Date*
 
A.
[**]
[**]
 
B.
[**]
[**]
 
C.
[**]
[**]
[**]



* Target completion dates are subject to review and revision by Manufacturing
Committee as described above




Customer Release:


Within [**] after Customer’s receipt of Supplier Release and associated Records
such date being extendable for up to [**] upon Customer notifying Supplier in
writing of a delay which is caused by a deviation, changes or other
documentation as part of the Supplier Release Records (the “Release Deadline”),
Customer shall either approve of the Product Deliverable (“Customer Release”) or
shall reject the Product Deliverable. In the event that Customer Release has not
occurred by the Release Deadline or Customer has rejected the Product
Deliverable, Customer agrees (i) not to use the Product Deliverable for any
purpose and (ii) within [**] after the Release Deadline, to destroy the Product
Deliverable and deliver documentation of such destruction to Supplier.




Compensation and Payment:


The total cost for services described in this Statement of Work shall be up to
$14,000,000 (fourteen million U.S. Dollars) (the “Price”) which consists of:
•
A “First Payment” of $7,000,000 (seven million U.S. Dollars) shall be invoiced
by Spark as described below upon execution of this Agreement and will be due and
payable no later than February 27, 2018; and

•
A “Second Payment” shall be due as follows:

o
If Supplier Release occurs by [**] and Supplier provides at least the Minimum
Product Deliverable Volume, a Second Payment of $7,000,000 (seven million U.S.
Dollars) will be due and payable within [**] after Customer Release and
Customer’s receipt of an invoice as described below.

o
If (a) Supplier Release does not occur by [**] (for any reason other than a
delay by Customer in satisfying the Additional Requirements) but occurs before
[**] or such later date as agreed by Customer in writing and Supplier provides
at least the Minimum Product Deliverable Volume, a Second Payment of $[**] U.S.
Dollars)



Page 16 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


will be due and payable within [**] after Customer Release and Customer’s
receipt of an invoice as described below.
o
For avoidance of doubt, Supplier Release must occur even if it occurs after [**]
and should Supplier Release occur after [**], no Second Payment will be due from
the Customer.

Invoicing Instructions:


All invoices should be emailed directly to [**] with a copy to [**]. Please
include the following information clearly listed: reference to this Agreement,
PO number, amount owed and name and address payment is to be sent to. Suppliers
enrolled in Customer's e-Invoicing programs (ASN or OB10) can ignore this PO
Note. All invoice or billing related questions should be referred to Customer's
Accounting Department at [**] or go to the Accounts Payable Inquiry Tool (APIQ)
which can be found at [**].




Page 17 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        




SCHEDULE B    

SPECIFICATIONS - PERFORMANCE STANDARDS


Material Description:
[**] (SPK-9001) [**]

Bulk Material Manufacturer:
Spark Therapeutics, Inc. (Spark)

Storage:
[**]

Expiry:
Not applicable



Drug Substance Release Specifications


Crude Cell Harvest
Assay
Test Site / Method Number
Acceptance Criteria
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Drug Substance
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



Page 18 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        




Assay
Test Site / Method Number
Acceptance Criteria
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]





    


Page 19 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------




Execution Version        


SCHEDULE C    

QUALITY AGREEMENT


Page 20 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


QUALITY AGREEMENT HISTORY PAGE
by and between
Company Name:
Spark Therapeutics, Inc.

And
 
   Pfizer Inc., acting through its Pfizer Pharmaceutical Sciences Group



Agreement Description:
Drug Substance Manufacturing
Analytical Testing





Brief description of revisions
Section Number
Effective Date
CLM #
New QAA
NA
Date of last approval
[**]



Page 21 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        




PHARMSCI CONTRACT VENDOR QUALITY AGREEMENT
by and between
Company Name:
Spark Therapeutics, Inc.
Address:
3737 Market Street, Suite 1300
Philadelphia, PA 19104

(“Contractor”)
and
 
 Pfizer Inc., acting through its Pfizer Pharmaceutical Sciences Group
Address:
Eastern Point Road, Groton CT

(“Pfizer”)
Pfizer and Spark Therapeutics, Inc. (Spark) may each be referred to herein
individually as a “Party” and collectively as the “Parties.”
for
See Appendix 1
(“Product” or “Service”)
The Parties wish to further define their individual and collective
responsibilities as to the quality aspects of the Product or Service to ensure
compliance with applicable Good Manufacturing Practices (GMPs), or other
applicable quality standards, applicable regulatory submissions for the Product,
applicable regulatory submissions for the Services, other applicable regulatory
requirements, and Pfizer’s requirements as specified by Pfizer (the “Pfizer
Requirements”).
In order to achieve this purpose, this Quality Agreement includes a detailed
listing of the activities and corresponding responsibilities associated with the
Product or Service. Unless otherwise indicated, responsibility for each
specified activity is assigned to either Pfizer or Spark, or to both Parties.
CLM #_[**]__


Page 22 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Agreement by the Parties to perform the activities detailed in this Quality
Agreement is indicated by each authorized representatives’ signature below:


PFIZER . 


SPARK
 
/s/ Diana L. Grohs
/s/ Michael Cowan
Signature
 
16 Feb 2018
/s/ Michael Cowan
Michael Cowan
 
Team Lead External Party Quality Assurance
Title
Head of Quality Assurance
Title
 
 
     16 Feb 2018
Date of Signature







Page 23 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        




Contents
Approval Page
Effective Date
Scope
Other Agreements
Changes to Quality Agreement
Termination of Quality Agreement
Debarment
Resolution of Quality Issues
Use of Third-Parties
Assignment
Appendices
Appendix 1: Definition of Product, Materials or Service
Appendix 2: Contacts and Responsibilities
Appendix 3: Significant Deviations Requiring Notification to Pfizer
Appendix 4: Change Control Notification Guidelines
Appendix 5: Documentation to be Supplied by Contractor
Appendix 6: Authorized Sub-Contractors
Appendix 7: Approved Materials to be Sourced by Contractor
Appendix 8: Summary of Notification Timelines







Page 24 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


1.Effective Date
This Quality Agreement shall become effective as of the latest signature date
that appears on page 2 (“Effective Date”).
2.Scope
This Quality Agreement outlines the obligations and responsibilities of Spark
Therapeutics, Inc. (hereinafter referred to as “Contractor”) and Pfizer Inc.
(“Pfizer”) with respect to the quality assurance of the Product or Service, as
defined in Appendix 1 (Definition of Product or Service), by Contractor for
Pfizer.
3.Other Agreements
This Quality Agreement shall complement and is without prejudice to all other
agreements containing logistical, commercial, legal or other terms, which have
been entered into between the Parties regarding the Product or Service covered
by this Quality Agreement, including, without limitation, that certain SPK
9001Manufacture and Supply between the Parties dated February 16, 2018[(the
“Primary Agreement”). If there are any direct conflicts between the terms of
this Quality Agreement and the terms of the Primary Agreement, then (a) this
Quality Agreement shall govern with respect to issues directly related to
Product or Service quality matters, and (b) the Primary Agreement shall govern
with respect to all other matters.
4.Changes to Quality Agreement
Changes to this Quality Agreement must be in writing and signed by the
appropriate representatives of each Party before they are deemed effective. The
Parties agree to change terms of this Quality Agreement that need to be revised
in order to ensure the Product or Service continues to meet all (a) regulatory
requirements of applicable jurisdictions and (b) Pfizer Requirements. If changes
to this Quality Agreement are proposed, the proposing Party will communicate the
proposed changes to the appropriate contact person at the other Party for review
and approval. The appropriate contact person for each Party is listed in
Appendix 2 (Contacts and Responsibilities).
5.    Termination of Quality Agreement
Term. This Quality Agreement shall become effective as of the Effective Date and
shall terminate upon the later of (a) expiration or termination of the Primary
Agreement and (b) the final date on which Contractor provides Products or
Services to Pfizer. Notwithstanding the foregoing, if the Products or Services
cease to be provided by Contractor to Pfizer, this Quality Agreement may be
terminated by either Party on providing thirty (30) calendar days’ advance
written notice of termination to the other Party.
Survival. All regulatory obligations required of Pfizer or Contractor by any
applicable regulatory authorities and all obligations of the Parties under
effective regulations shall survive expiration or termination of this Quality
Agreement. Examples of such requirements include, but are not limited to:
Recalls, Complaint and Adverse Event handling and reporting, deviations and
investigations, completion of stability studies, provision of information to
Pfizer which is necessary to maintain compliance with


Page 25 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


regulatory filings, etc. Also, those provisions of the Primary Agreement between
the Parties shall not be affected by expiration or termination of this Quality
Agreement, including, without limitation, any duties regarding confidentiality
or non-disclosure.
6.    Debarment
Contractor warrants and represents that it is not debarred under the Generic
Drug Enforcement Act of 1992, 21 U.S.C. 335[a] (the “Generic Drug Enforcement
Act”), and that it has not been convicted of a crime for which it could be
debarred under the Generic Drug Enforcement Act. In connection with the Product
(or provision of Services), Contractor further warrants, represents, and
covenants that it shall not use in any capacity the services of any person
debarred under the Generic Drug Enforcement Act, or convicted of a crime for
which a person can be debarred under the Generic Drug Enforcement Act.


7.Resolution of Quality Issues
Quality-related disagreements between Contractor and Pfizer that are not
resolved in the normal course of business shall be brought to the attention of
the appropriate contact person for notices at Contractor and Pfizer, in writing.
The appropriate contact persons are listed in Appendix 2 (Contacts and
Responsibilities). Both Parties shall use all reasonable efforts to agree to a
resolution of the disagreement and agree to work jointly to develop a strategy
for such resolution. Contractor and Pfizer further agree to record such
resolution in writing.
If resolution of a quality related disagreement cannot be reached using the
process described immediately above, then the dispute resolution procedures in
the Primary Agreement shall be applied to resolve such disagreement.
Notwithstanding any provision of this Quality Agreement to the contrary, Pfizer
retains the sole and absolute right to determine Product release status. In the
absence of a Primary Agreement or a dispute resolution procedure and in the case
of a material non-compliance with this Quality Agreement, Pfizer reserves the
right to terminate provision of the Product or the Services on providing thirty
(30) calendar days’ prior written notice to Contractor.
8.Use of Third-Parties
Contractor may not subcontract or delegate any of its obligations under this
Quality Agreement to any third-party (including, without limitation, any
affiliate of Contractor) unless Pfizer provides prior written consent to
Contractor for such subcontracting or delegation.
Before Pfizer grants any such written consent, Pfizer may require that
Contractor enter into a written agreement with the third-party (“Third-Party
Agreement”) to the satisfaction of Pfizer. This Third-Party Agreement shall
define the respective quality responsibilities of Contractor and the third-party
and shall provide for confidentiality and non-disclosure of all Pfizer
confidential information requiring at least the same degree of protection for
Pfizer’s confidential information as the obligations of confidentiality and
non-disclosure that exist between Contractor and Pfizer.


Page 26 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Contractor shall remain responsible for the acts and omissions of any permitted
Sub-Contractors, as if those acts and omissions had been carried out by the
Contractor itself and in particular, but without limitation, will enter into an
appropriate written contract with such Sub-Contractors and ensure the
qualification and auditing of such Sub-Contractors.
To the extent required by Pfizer’s internal policies and procedures or required
by applicable laws, regulations or governmental authorities, Contractor shall
ensure that Pfizer is granted the right to access each Sub-Contractor’s site(s),
as if it were a Contractor site, in order to carry out audits and other
assessments. At Pfizer’s request, a representative appointed by Contractor shall
participate in such Sub-Contractor site visits.
9.Assignment
Section 10.1 (Assignment) of the License Agreement between the Parties, dated as
of December 6, 2014, as may amended from time to time (the “License Agreement”),
is hereby incorporated by reference, wherein all references to the License
Agreement in said section is understood to be references to this Agreement.




Page 27 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


10. Quality Responsibilities Table
§
Responsibilities
Pfizer
Contractor

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 11 pages were omitted. [**]


Page 28 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 1: Definition of Product, Materials or Service


X
Services. CTM = Clinical Trial Material
 
X
Services. CTM = Clinical Trial Material
 
CTM – Drug Substance Manufacture
 
 
Laboratory - Analytical Biological
 
 
 
X
[**]
X
Drug Substance
 
X
[**]
 
 
 
X
[**]
 
 
 
X
[**]
 
 
 
X
[**]
 
 
 
X
[**]
 
 
 
X
[**]
 
 
 
X
[**]



NOTE: Contractor to inform Pfizer Quality Assurance if changes need to be made
to this appendix.



Page 29 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 2: Contacts and Responsibilities
CONTACT PERSON (S) FOR  
NOTIFICATIONS REQUIRED IN QUALITY RESPONSBILITIES TABLE
 
 
CONTRACTOR
PFIZER
 
 
QUALITY ASSURANCE
QUALITY ASSURANCE
 
Name
[**]
[**]
 
Title
[**]
[**]
 
Phone
[**]
[**]
 
Address (mail/delivery)
[**]
[**]
 
E-mail
[**]
[**]
 
 
BUSINESS MANAGER
BUSINESS MANAGER
 
Name
[**]
[**]
 
Title
[**]
[**]
 
Phone
[**]
[**]
 
Address (mail/delivery)
[**]
[**]
 
E-mail
[**]
[**]
 
Contact Person for
Notices, including notices of Changes, Assignment, Termination, & Resolution of
Quality Issues
Head of Quality Organization or equivalent
CONTRACTOR
PFIZER
Name
[**]
[**]
Title
[**]
[**]
Phone
[**]
[**]
Address (mail/delivery)
[**]
[**]
E-mail
[**]
[**]





Page 30 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        




NOTE: Contractor to inform Pfizer Quality Assurance if changes need to be made
to this appendix.



Page 31 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 3: Examples of Significant Deviations Requiring Notification to Pfizer
   Significant Deviations that require notification to PharmSci (minimum
expectations) 
[**]
Significant Deviations
List of specific examples (but not limited to)
[**]
•    [**]
•    [**]
[**]
•    [**]
•    [**]
[**]
•    [**]
•    [**]
[**]
•    [**]
•    [**]





Page 32 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 4: Change Control Notification Guidelines
[**].
Examples of Changes that Do Require Notification to Pfizer (but not limited to):
Examples of Changes that Do NOT Require Notification to Pfizer:
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]







Page 33 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 5: Documentation to be Supplied by Contractor
The following documents/records will be supplied to Pfizer:
May include a list of documents that are required by PharmSci QA for release of
Product – e.g.
•
[**],

  


Additional documents that may be included in this Appendix (as appropriate to
Services) are:
[**]
.
NOTE: Translations should be provided for documents not supplied in English.



Page 34 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


APPENDIX 6: Authorized Sub-Contractors
Include list of all Sub-Contractors including Name, Address, and Type of
Service.
Contractor may not subcontract any of its obligations under this Quality
Agreement except pursuant to the provisions of Section 8 of the Quality
Agreement. The Parties acknowledge and agree that the Sub-Contractor(s) listed
below have satisfied the requirements set forth in Section 8 of the Quality
Agreement, have been approved by Pfizer, and may perform activities on behalf of
Contractor under the Quality Agreement, subject to Contractor’s and such
Sub-Contractor’s continuing obligations under the Quality Agreement, including,
without limitation, their respective obligations under Section 8.
Sub-Contractor Name
Address
Type of Service
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]





NOTE: Contractor to inform Pfizer Quality Assurance if changes need to be made
to this appendix.







Page 35 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Appendix 7: Approved Materials to be sourced by Contractor
Include list of materials (names, applicable item codes and numbers) that
contractor is approved to source


[**]


Page 36 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


Appendix 8: Summary of Notification timelines
Contractor Notification type
Agreement Section
Timeline to notify Pfizer
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]





Page 37 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------



Execution Version        


SCHEDULE D    
PROCESS 2 PRODUCT
[**]






Page 38 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 

--------------------------------------------------------------------------------




Execution Version        


SCHEDULE E    
CERTIFICATE OF ANALYSIS (COA) TEMPLATE
 
Document #:
FRM.QA051.F4
Revision:
1.0
Effective Date:
19-Dec-2017
Title:
Certificate of Analysis

Product Description:
Material Name:
Enter Product/Material Name
Material Description:
Enter Material Description
Manufactured At:
Enter Manufacturer Information
Specification & Rev:
Enter Specification and Revision referenced
Storage Conditions:
Enter Storage conditions
Batch/Lot Number:
Enter Batch/Lot Number
Date of Manufacture:
Enter DOM
Expiration Date:
Enter Expiry Date
Date Issued:
Enter Date Issued

Certificate of Analysis
Assay
Test Site/
Method Number
Acceptance Criteria
Result
Pass/ Fail
 _
_
_
_
_







Quality Control Approval:


Print Name /Title
 
 
 
 
Printed Name/Title
 
Signature
 
Date



Quality Assurance Approval:


Print Name /Title
 
 
 
 
Printed Name/Title
 
Signature
 
Date












Page 39 of 39


CONFIDENTIAL
 
Controlled
ActiveUS 167576635v.1
 
 